Citation Nr: 1435246	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-20 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial increased rating for degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling from January 1, 2011 to February 22, 2013, and as 20 percent disabling since February 23, 2013.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had multiple periods of service including from September 1989 to October 2000, from February 2002 to October 2002, from October 2002 to March 2003, from April 2003 to July 2003, and from August 2003 to December 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board has reviewed the Veteran's physical claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence. 

FINDINGS OF FACT

1.  A preponderance of the competent medical and other evidence fails to establish that the Veteran has been diagnosed with hypertension at any time during the pendency of the appeal.

2.  Prior to February 23, 2013, the Veteran's service-connected degenerative disc disease of the lumbar spine has been manifested by chronic pain resulting in forward flexion to at least 80 degrees, and a combined range of motion greater than 120 degrees.  He did not have guarding, localized tenderness, or a vertebral body fracture.  There was also no evidence of ankylosis, or incapacitating episodes of intervertebral disc syndrome (IDS) requiring bed rest as defined under VA law.  

3.  Since February 23, 2013, the Veteran's service-connected degenerative disc disease of the lumbar spine has been manifested by chronic pain resulting in forward flexion to no worse than 50 degrees; but is not shown to result in ankylosis of the spine, or incapacitating episodes of IDS requiring bed rest as defined under VA law. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2013).

2.  Prior to February 23, 2013, the criteria for an initial disability rating greater than 10 percent for the Veteran's degenerative disease of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2013).
 
3. Since February 23, 2013, the criteria for an initial disability rating greater than 20 percent for the Veteran's degenerative disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in February 2011 of VA's duty to assist him in substantiating his claims, and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in April 2011, nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA electronic database.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claim, including personal statements and representative argument, and has provided testimony at a September 2011 DRO (Decision Review Officer) hearing.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The AOJ asked the Veteran to provide a completed release form for Dr. J. McClaren of Advanced Chiropractic and Neurology.  See VA Correspondence dated July 11, 2012.  The Veteran was also asked to provide a statement from his employer regarding the number of days he was not employed due to his back condition from January 2011 to the present.  However because he did not return the forms or otherwise respond with the information requested by the RO, VA's attempts to obtain complete records were hindered.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street," and that, if he desires help with his claim, he must cooperate with VA's efforts to assist him).  In light of the Veteran's failure to provide the requested information, the Board finds the VA has met its duty to assist.  VA does not have a further duty to obtain records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in March 2011, November 2011, and February 2013.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2011 medical opinion is thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection for hypertension.  It reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history and the Veteran's service history to support the conclusions reached.  In addition VA examiners in March 2011, November 2011, and February 2013, personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected lumbar spine disability under the applicable rating criteria.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.


II.  Law and Analysis - Service Connection

The Veteran seeks service connection for hypertension that he contends had its onset during his military service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, such as hypertension are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is also qualifying chronic diseases under 38 C.F.R. § 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The Veteran contends that while he was not diagnosed as suffering from chronic hypertension while in the service, he believes that the elevated blood pressure readings he experienced during service are being ignored.  He argues that in the past when he has monitored his blood pressure at home, and under "ideal no stress conditions," it is in the normal range.  However under everyday conditions, his blood pressure is usually elevated.  He noted that his medical records are "sprinkled" with blood pressure readings either above normal, or just barely below the maximum, that are just written off as "white coat" hypertension.  As such, he believes that service connection should be granted.  Unfortunately, the primary impediment to a grant of service connection is the absence of medical evidence of a current disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with 2 or more readings on at least 3 different days.  38 C.F.R. § 4.104, DC 7101, Note 1.  With this in mind, service treatment records fail to reveal any evidence of elevated blood pressure readings sufficiently high to require treatment, or to result in a diagnosis of hypertension.  At his retirement physical, the Veteran's blood pressure was 140/90 mmHg.  On the accompanying Report of Medical History, he indicated that his blood pressure was at the high end of normal.  However, he also indicated that during a recent physical his blood pressure was in the normal range after several readings and time for relaxation.  He also reported that during a three-month long evaluation monitoring his blood pressure, the readings averaged 122/75 with no readings above 140/90. 

The paucity of evidence of in-service incurrence is not, however, the only shortcoming in this claim, as the Veteran has failed to submit or identify any evidence whatsoever that he is currently being treated, or takes medication, for hypertension.  Moreover in March 2011, the Veteran was referred for VA examination for the specific purpose of obtaining an opinion as to whether his elevated blood pressure readings amounted to a diagnosis of hypertension.  The examiner noted the Veteran's reports of a longstanding history of "white coat" hypertension in that he becomes very anxious about having his blood pressure taken in a doctor's office.  He stated that after lying down and practicing relaxation techniques and deep breathing, his blood pressure falls within normal range.  The Veteran also reported that he monitored his blood pressure in his home surroundings every day for four months with an average blood pressure of 122/74.  He has never been formally diagnosed with hypertension and does not require treatment to control his blood pressure.  On examination the Veteran's blood pressure readings were 138/78, 128/76, and 126/78.  The examiner concluded that there was insufficient clinical evidence at present to warrant a diagnosis of any acute or chronic hypertension.

Because the VA examination is by a medical professional (who has medical expertise and is considered competent to offer it) and the opinion is accompanied by adequate explanation of rationale (with citation to supporting factual data) it is probative evidence in this matter; and it is persuasive, because there is no competent evidence to the contrary.  Furthermore, the Veteran has submitted no evidence to show that he currently has a diagnosis of hypertension.  The remaining post service VA and private records show treatment for various other unrelated medical problems, but no objective evidence of hypertension associated with service.  In short, the weight of the record of evidence indicates that the Veteran was not diagnosed with hypertension in service, has not experienced continuous hypertension symptomatology since service, and does not currently have diagnosed hypertension.

While the Board does not dispute that the Veteran may experience some sort of recurring symptomatology, there is no objective clinical confirmation that he suffers from actual hypertension and his post-service assertions alone cannot satisfy that criteria.  The Board recognizes that the Veteran does claim to experience elevated blood pressure readings during periods of stress; however symptoms such as these do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  As noted, specific examination has found the Veteran not to have hypertension and subsequent treatment records do not include a diagnosis of or treatment for hypertension.

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no hypertension diagnosed at any time since the claim was filed, and there remains no current evidence of the claimed disorder, no valid claim for service connection exist.  Based on this evidentiary posture, service connection cannot be awarded.

Consideration has of course been given to the Veteran's assertions of hypertension during and since service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the process of diagnosing hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to give evidence about what he sees and feels (e.g., to report that he had elevated blood pressure during and since service).  However, he is not competent to diagnosis hypertension or to opine that it meets the criteria for qualification as a disability for VA purposes.  That assessment is not simple in nature and in this case, requires specific testing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Thus, the Veteran's opinion, to the extent that it is to be accorded some probative value, is far outweighed by the more thoroughly explained opinion from the VA medical professional.  Jandreau, supra & Buchanan, supra.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


II.  Law and Analysis - Increased Rating

The Veteran is seeking higher disability ratings for his service-connected lumbar spine disability.  

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's degenerative disc disease of the lumbar spine is currently rated as 10 percent disabling under DC 5237 prior to February 23, 2013 and as 20 percent disabling since February 23, 2013.  There are also separate 10 percent disability ratings in effect for sciatica involving both legs.  

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under DC 5237, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 225 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks in the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks in the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a. 


a.  For the period from January 1, 2011 to February 22, 2013

The record during this timeframe includes a March 2011 VA examination report.  At that time the Veteran's primary complaints were of low back pain, stiffness and intermittent spasm.  He described constant dull aching rated as 3/10 baseline and 4/10 after prolonged sitting/standing in any one position.  He could walk about one mile and required no assistive devices.  Flare-ups of radiating pain were triggered by repetitive twisting, or lifting, such as shoveling snow.  The Veteran stated that the flare-ups of pain occur every 3-4 months lasting 1-2 weeks.  During the initial days of flares he cannot perform any usual activities, but as it subsides he returns back to normal exertion.  Pain was relieved by rest, heat, time, activity moderation, muscle relaxants, pain medications, and chiropractic adjustments as needed.  There were no reports of incapacitating episodes in the past 12-month period or reports of any bladder or bowel complaints or erectile dysfunction.

Examination of the spine was negative for any abnormalities such as guarding, spasm or tenderness.  The Veteran's gait was normal and there was no evidence of ankylosis.  Straight leg raise testing was negative.  Active range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees, bilaterally, and rotation to 30 degrees, bilaterally without pain.  There was no additional limitation of motion after repetitive use due to pain, fatigue, weakness, incoordination, or lack of endurance.  

Neurological examination of the lower extremities showed no abnormal findings, including dorsalis pedis pulse.  Reflex examination revealed knee and ankle jerk were normal at 2+ bilaterally.  The Veteran had normal sensation to pain/pinprick, position sense, and light touch in both lower extremities.  Detailed motor examination of the lower extremities revealed normal strength of 5/5 with regard to hip flexion and extension, knee flexion and extension, ankle dorsiflexion, and ankle plantar flexion.  Muscle tone was normal and there was no evidence of atrophy.  X-rays of the lumbar spine showed mild multilevel degenerative disc disease. 

Of record are medical opinions from a private chiropractor who noted treatment of the Veteran since 2004 for lumbar spine pain due to lumbar disc disease with findings indicative of neurological involvement.  The chiropractor reported that although the Veteran's condition has been stabilized through treatment, he had not had significant improvement at any time.  He noted that despite specific treatment for flares of back pain in 2006, 2008, 2009, and 2011, the Veteran continued to have some decreased sensation in the posterior leg, decreased vibratory sensation in the foot, hypertonicity, and transient hyporeflexia.  The chiropractor also noted the Veteran's range of motion presents as decreased on a regular basis.  See Medical Opinions from J. McClaren, DC dated in June 2011 and September 2011.  Neither opinion was accompanied by actual clinical records or findings.

Other evidence shows the Veteran's back pain was treated conservatively with physical therapy.  During a period of physical therapy evaluation in August 2011, the Veteran reported that his symptoms had been progressively worsening and that while he used to have 3-4 episodes a year he was now having 1-2 episodes per month.  However he also reported that he was active and stayed in shape by running.  He also stated that he had a history of right lower extremity radiculopathy, but had not had any recent bouts.  His most recent exacerbation was 6 days prior.  

When examined by VA in November 2011, the Veteran's primary complaint (worsening back pain) was essentially unchanged.  However he also complained that flares could occur with any minimal activity such as sitting or bending.  On examination range of motion testing revealed forward flexion to 85 degrees; extension to 20 degrees; lateral flexion was to 20 degrees bilaterally, and rotation was also 25 degrees bilaterally.  There was objective evidence of pain on motion, and additional limitation after three repetitions.  Post-test forward flexion ends at 80 degrees, post-test extension to 20 degrees, post-test lateral flexion to 20 degrees, and post-test rotation to 20 degrees.  The Veteran did not have any guarding or muscle spasm of the thoracolumbar spine.  

Neurological examination of the lower extremities showed normal muscle strength of 5/5 and atrophy.  Reflexes revealed normal knee and ankle jerk at 2+.  There was decreased sensation of the lower leg/ankle and straight leg raise testing was positive, bilaterally.  The Veteran also had mild radicular pain in both lower extremities involving the sciatic nerve.  X-rays of the lumbar spine showed degenerative disc disease of the lumbar spine with multilevel disc bulges and annular tears as well as multilevel facet arthrosis and lateral disc disease contributing to neural foraminal narrowing and mild impingement of the bilateral L3 and right L4 nerve roots.  As to the impact the lumbar spine condition had on his ability to work, the Veteran described having to "adjust what he does at work, during flares and that his back frequently locks.  In an addendum to this report, the examiner noted that the Veteran's IDS had not resulted in any incapacitating episodes. 

The remaining outpatient treatment records 2011 through 2013 show continued evaluation and treatment of the Veteran for lumbar spine pain.  In general, the clinical findings are not materially different from those reported on VA examinations and show that, while the Veteran continued to report chronic pain, including a level of 7/10 during a pain screen/assessment, there is no indication of a worsening in range of motion to warrant a higher evaluation.  There were no days of prescribed bed rest for IDS and no findings or history to suggest any bladder, bowel, or erectile dysfunction. 

Applying the regulations to the facts in the case, the Board finds that from January 1, 2011 to February 22, 2013 the criteria for a rating in excess of 10 percent for the Veteran's lumbar disc disease are not met.  The record during this time period largely reflects findings of essentially normal or near-normal range of motion.  In other words, forward flexion of the thoracolumbar spine was not to the level of "greater than 30 degrees, but not greater than 60 degrees."  Further, the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  There was no evidence of spasms severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis as required for a 20 percent rating. 

Thus, the Board finds that the criteria for an evaluation greater than 10 percent under DC 5237 are not met.

b.  For the period since February 23, 2013

The Veteran underwent VA examination in February 2013.  His complaints and the clinical findings were similar to those from the previous VA examination in 2011.  Range of motion testing revealed forward flexion to 50 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, rotation was to 15 degrees, bilaterally.  There was no further loss of motion or pain after three repetitions.  Other factors contributing to the Veteran's functional loss/impairment included weakened movement and pain on movement.  The Veteran had guarding and muscle spasm, but this did not result in abnormal gait or spinal contour.  

Neurological evaluation revealed strength was normal at 5/5 throughout both lower extremities, with no muscle atrophy.  Sensory examination of the bilateral lower extremities was within normal limits and straight leg raise testing was negative bilaterally.  Deep tendon reflexes in the knees and ankles were normal at 2+.  The Veteran had IDS with mild radiculopathy in both lower extremities, but no incapacitating episodes.  The Veteran did not require assistive devices for walking.  However prolonged sitting at a desk causes pain with standing.  As to the impact the lumbar spine condition had on his ability to work, the Veteran stated that his back condition affected his "image and delivery of what [he's] trying to project" and that he may be late to work due to his back.  The diagnoses were degenerative disc disease of the lumbar spine and sciatica.

Based upon these findings, the RO, increased the Veteran's disability rating to 20 percent, effective February 23, 2013, the date of the VA examination.  As of that VA examination, the Veteran met the criteria for a 20 percent rating as his forward flexion was greater than 30 degrees but less than 60 degrees.  See Supplemental Statement of the Case issued in July 2013.  

In August 2013, the Veteran reported that in the last 9 months he had experienced three separate flare-ups, each lasting 3 weeks.  He stated that during these episodes he used leave and telework to supplement his work at the office.  He stated that throughout these episodes his ability to accomplish normal work-related duties was severely limited due to pain and discomfort and he was unable to perform any basic physical labor and his ability to stand or walk was hindered.  He also acknowledged that he had not been prescribed bed rest, but rather the flares were managed conservatively with pain-tolerant movements as recommended by his private chiropractor.  


Applying the regulations to the facts in the case, the Board finds that since February 23, 2013, the criteria for a rating greater than 20 percent for the Veteran's lumbar disc disease are not met.  While the record shows that the Veteran exhibits appreciable loss of motion in the lumbar spine, his flexion to at least 50 degrees does not qualify him for the next higher rating of 40 percent, which necessitates forward flexion of the thoracolumbar spine to 30 degrees or less.  Furthermore the Veteran's measurable range of lumbar spine motion indicates that he does not have ankylosis, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis as required for a 50 percent, or 100 percent rating.  The criteria for an increased evaluation under DC 5237 are not met. 

c. Functional Impairment and Extraschedular Consideration

With respect to both timeframes at issue, the Board notes that it is undisputed that the Veteran has limited motion of the thoracolumbar segment of his spine and that there is pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However there is also no credible evidence of limitation of motion or of pain on use or flare-ups that result in increased functional impairment to the extent that the lumbar spine disability would warrant higher ratings.  Additionally, the Veteran continues to work, has been able to take care of his activities of daily living, and even with repetitive use there was no significant loss of motion.  Further, there is no evidence of weakness, incoordination, or fatigability, to support additional compensation.  Given that the Veteran's complaints do not prevent him from achieving a substantial measured range of motion they do not support a finding of additional functional loss for a higher rating.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances. 

Indeed, the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results." Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  Here, higher ratings based on pain without any quantifiable loss due to actual pain do not serve as basis for an increased rating.  The Veteran is already being adequately compensated for pain. 

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's lumbar spine disability.  VA examination findings include diminished sensation in both lower extremities.  The Veteran has also shown objective evidence of radiculopathy, which is associated with the service-connected lumbar degenerative disease and had positive straight leg findings noted.  While such symptoms constitute evidence of neurologic impairment, as noted above, the Veteran has been assigned separate 10 percent disability ratings for his neurological manifestations in the both lower extremities under DC 8620.  See Rating Decision, dated June 28,2011.  The Veteran did not appeal this decision.

With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), the Board acknowledges the Veteran's accounts of chronic back pain with flare-ups and incapacitating episodes.  VA treatment records do reflect that he has experienced chronic pain that involved visits to a chiropractor.  However, while these records document the prescription of physical therapy and other treatments, none of them show prescribed bed rest.  In other words what is lacking is objective documentation of complete incapacitation or that any physician prescribed bed rest or as a result of his lumbar spine disability.  Thus, it is not possible to establish that he actually had an incapacitating episodes of intervertebral disc syndrome for any period to justify a higher rating under DC 5243.  See 38 C.F.R. § 4.71a.

The Board must determine whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of an award of an extraschedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluation is adequate in the present case.  The Veteran's symptoms of painful motion and some limited motion are contemplated by the rating schedule. The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Thus, the current level of disability shown is encompassed by the ratings assigned and with due consideration to the provision of 38 C.F.R. § 4.7, higher evaluations are not warranted.  Hart, supra; Fenderson, supra.  A preponderance of the evidence is against the claim adjudicated herein.  There is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for hypertension is denied.  

An initial rating greater than 10 percent for degenerative disc disease of the lumbar spine from January 1, 2011 to February 22, 2013, is denied.

An initial rating greater than 20 percent for degenerative disc disease of the lumbar spine since February 23, 2013, is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


